SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED that the judgment of the district court is AFFIRMED.
John Robert Keller appeals from a judgment entered by the United States District Court for the Southern District of New York (Griesa, J.), granting defendant McGraw-Hill’s motion for summary judgment and dismissing his claims. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
This Court reviews the district court’s grant of summary judgment de novo. See Young v. County of Fulton, 160 F.3d 899, 902 (2d Cir.1998). In doing so, we are required to view the evidence in the light most favorable to the non-moving party and to draw all reasonable inferences in its favor. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986); Maguire v. Citicorp Retail Servs., Inc., 147 F.3d 232, 235 (2d Cir.1998). Summary judgment is appropriate only where “there is no genuine issue as to any material fact and ... the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c).
We affirm for substantially the reasons stated in the district court’s opinion. See Keller v. McGraw-Hill Cos., 99 Civ. 3110, 2002 WL 31016647, 2002 U.S. Dist. LEXIS 16887 (S.D.N.Y. Sept. 10, 2002).
*57For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.